DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous final office action is withdrawn.
Election/Restrictions
Applicant’s election of species is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7, 8, 13, 17, 21, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oberth (5417895 in view of Kibler (4463155).
	Regarding claims 1-3 and 6, Oberth discloses a rocket propellant that includes HTPB (col. 7, lines 42-45) and a reaction between a polyol or diol and isocyanate (col. 
	Kibler teaches the use of a reaction product of a polyol or diol with a diisocyanate (col. 2, lines 1-25) such as hexamethylene diisocyanate (col. 2, lines 53-60) as having improved properties (col. 1, lines 45-58).  Kibler teaches that the polyol or diol may include polytetrahydrofuran(meets claimed polyether compound (col. 2, lines 40-43).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the polytetrahydrofuran as taught by Kibler in place of the polyol or diol as disclosed by Oberth since Kibler suggests that it is a known polyol or diol for use as a reaction product with hexamethylene diisocyanate and since Oberth discloses the known reaction or a polyol or diol with hexamethylene diisocyanate.  Kibler teaches that such a reaction product has improved properties, see col. 1, lines 45-58).
Regarding claim 11, 14, 18, and 20, Oberth discloses relative amounts of the ingredients in col 7, lines 15-40).  It is also obvious vary the parameters such as amounts to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that two separate compounds are disclosed in Kibler, the hexamethylene diisocyanate and polyTHF.  The Examiner disagrees.  Kibler clearly discloses the reaction product of the hexamethylene diisocyanate and (diol) polyTHF.  The reaction product would clearly be one compound formed from the two compounds.  See Kibler for disclosing the diisocyanate (col. 2, lines 1-25) such as hexamethylene diisocyanate (col. 2, lines 53-60) as having improved properties (col. 1, lines 45-58) and that the polyol or diol may include polytetrahydrofuran (meets claimed polyether compound (col. 2, lines 40-43).  Thus Kibler discloses the same chemical as disclosed by Applicant since there is a reaction product of these two chemicals.
Regarding the second argument, it is not clear why Applicant is stating that Kibler does disclose the combination of polyTHF and hexamethylene diisocyanate.  Kibler clearly states that a reaction forms between the diol (polyTHF) and the diisocyanate (col. 1, lines 60-67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/AILEEN B FELTON/Primary Examiner, Art Unit 1734